DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because the angles set forth in certain instances do not appear to match the intended angles. For example, it appears that in paragraph 0014 the angle of the rotation preventing side should be between about 80 degrees and about 100 degrees to correspond to the angle of the cap rotation-preventing surface (para. 0015). This is consistent with the drawings (e.g., Fig. 13) and with the function of preventing rotation. For another example, it appears that in paragraph 0016, the angle of the receiver rotation-resisting side should be between about 10 degrees and about 45 degrees to correspond to the angle of the cap rotation-resisting surface (para. 0013). This is consistent with the drawings (e.g., Fig. 13) and with the function of resisting rotation. Applicant should review the entire specification and ensure that the correct angles are set forth for each feature.
Appropriate correction is required.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims 21-27 (second instance of claim 21 through claim 27, as listed at filing) is not in accordance with 37 CFR 1.126 
When original claims or new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented.
Misnumbered claims 21-27 (second instance of claim 21 through claim 27, as listed at filing) have been renumbered 22-28.
The renumbered claims (22-28) will be used throughout this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17, 18 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 6 and 8, the angle and the claimed feature do not appear to correctly correspond to each other (cf. Specification objection, supra). In claim 6, it appears the angle of the receiver rotation-preventing side should be between about 80 degrees and about 100 degrees (as seen in claim 8); and in claim 8 the angle of the receiver rotation-resisting side should be between about 10 degrees and about 45 degrees (as seen in claim 6). 
Claim 8, line 3, “a respective of the wing-receiving cavities” does not make sense. For examination purposes and as best understood, this will be treated as “a respective one of the wing-receiving cavities”. 
In claims 17 and 18, the angle and the claimed feature do not appear to correctly correspond to each other (cf. Specification objection, supra). In claim 17, it appears the angle of the cap rotation-preventing surface should be between about 80 degrees and about 100 degrees (as seen in claim 18); and in claim 18 the angle of the cap rotation-resisting surface should be between about 10 degrees and about 45 degrees (as seen in claim 17). 
In claim 22 (second instance of “21” as filed), line 24, “surfaces” should be changed to “sides” to have correct antecedent basis.
In claim 22 (second instance of “21” as filed), line 28, “surfaces” should be changed to “sides” to have correct antecedent basis.
Claim 24 (“23” as filed), line 3, “a respective of the wing-receiving cavities” does not make sense. For examination purposes and as best understood, this will be treated as “a respective one of the wing-receiving cavities”. 

Claim 25 (“24” as filed), line 3, “a respective of the wing-receiving cavities” does not make sense. For examination purposes and as best understood, this will be treated as “a respective one of the wing-receiving cavities”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 10, 13-16, 20-23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlaepfer et al. (“Schlaepfer”; 2009/0149887).


    PNG
    media_image1.png
    477
    424
    media_image1.png
    Greyscale
Regarding claims 1, 15 and 22, Schlaepfer discloses a system 10 (Fig. 1) for use in spinal surgery, comprising: 

    PNG
    media_image2.png
    461
    401
    media_image2.png
    Greyscale
a pop-on cap 120 (Fig. 13) having a generally cylindrical body (id.), a set of opposing splay-resisting flanges 130 (id.) extending radially from the body, and a set of opposing rotation- preventing/rotation-resisting wings (annotated Fig. 15) extending radially from the body, each cap wing having a lateral rotation-preventing surface 129 and a lateral rotation-resisting surface 126; and a receiver 20 (Fig. 3) having opposing arms 74 spaced equally from a longitudinal axis 41 of the receiver, each arm extending to a respective proximal end (top) from a common distal base (id.) and having an inner proximal protrusion 80 (Fig. 5 and para. 0079 “a rim projecting inward at its upper end”) at or adjacent the proximal end, the proximal end forming a wing-receiving cavity 83 (Fig. 
    PNG
    media_image3.png
    324
    378
    media_image3.png
    Greyscale
3) having an outer lateral rotation-preventing side 76 and an opposite lateral rotation-resisting side (annotated Fig. 4; cf. Fig. 18); 
wherein;
each cap flange 130 has a proximal-facing cap splay-resist surface 136 (Fig. 14), sloped proximally and radially outward (id.), and a distal-facing cap pop-on surface (annotated Fig. 14):

    PNG
    media_image4.png
    804
    625
    media_image4.png
    Greyscale
each receiver proximal protrusion 80 has (i) a proximal-facing sloped receiver pop-on surface (annotated Fig. 3) extending distally and radially inward toward the longitudinal axis 41, and (ii) a distal-facing sloped receiver splay-resist surface 81 (Fig. 5) extending distally and radially inward toward the longitudinal axis 41;
each cap rotation-preventing surface 129 contacts a corresponding one of the receiver rotation-preventing sides 76 and each cap rotation-resisting surface 126 contacts a corresponding one of the rotation-resisting sides (annotated Fig. 4, supra) when the cap is popped onto the receiver (Fig. 18 and para. 0090);

the cap rotation-resisting surfaces 126 and receiver rotation-resisting sides (annotated Fig. 4, supra) are configured such that when the cap is installed onto the receiver, the cap rotation-resisting surfaces 126 contacting the receiver rotation-resisting sides (supra) resists cap rotation in a second direction, opposite the first direction, but allows cap rotation in the second direction in response to a threshold force being applied to the cap in the second direction (the force sufficient to deflect arms 74 radially outward and allow the cap rotation resisting surface 126 to return past the rotation resisting side; see annotated Fig. 4, supra; Figs. 16-18; and para. 0090); and
the rotation-resisting surfaces 126 force the arms 74 to splay when the cap is rotated by at least the threshold force in use of the system (para. 0090).


    PNG
    media_image5.png
    263
    412
    media_image5.png
    Greyscale
	Regarding claims 2 and 16, the opposing flanges 130 extend from the body along a first radial line of the body (Fig. “13a”), and the wings (annotated Fig. 15, supra) extend (e.g., at portion 124) radially from the body along a second radial line of the body generally parallel to the first radial line (annotated Fig. “13a”). 

	Regarding claims 4, 20 and 23, the receiver pop-on surfaces (annotated Fig. 3, supra) are spaced from each other such that each cap pop-on surface (annotated Fig. 14, supra) is at least capable of contacting a respective one of the receiver pop-on surfaces when the cap is centered on the longitudinal axis, with the cap wings aligned over the wing-receiving cavities, and moved distally to contact the receiver (e.g., when the cap is set on top of the arms).

    PNG
    media_image6.png
    263
    412
    media_image6.png
    Greyscale
	Regarding claim 9, the opposing flanges extend from the body along a first radial line of the body; and the wings (annotated Fig. 15, supra) extend (e.g., at portion 128) radially from the body along a second radial line of the body that is not parallel to the first radial line (see Fig. “13b”).
Regarding claim 10, the cap 120 body has a threaded inner wall 124 (Fig. 13) configured to receive a threaded set screw 34 (para. 0087 and Figs 1, 2 and 13). 
	Regarding claims 13 and 28, each receiver arm 74 has an inner surface extending from a distal portion to a proximal portion adjacent said proximal end of the arm (inner surface visible in Fig. 3); and

	Regarding claims 14 and 21, the flanges 130 are positioned on the body distal to the wings (see Fig. 13 and annotated Fig. 15, supra).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5-8, 11, 12, 17-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schlaepfer et al. (“Schlaepfer”; 2009/0149887).
Regarding claims 5 and 18, Schlaepfer discloses each cap rotation-resisting surface 126 extends from the cap body at a wing base (e.g., near reference number 131 in Fig. 15); and each cap rotation-resisting surface extends from the wing base at an angle (id.), with respect to a body tangent contacting an edge of the wing base. 
The angle appears to be between about 10 degrees and about 45 degrees, but this is not explicitly set forth.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the cap rotation-resisting surfaces to extend from the base at an angle with respect to a body tangent contacting an edge of the wing base of between about 10 degrees and about 45 degrees, e.g., to provide a desired level of retention force between the arm 74 and the cap. It is noted that the angles of 80 degrees and about 100 degrees set forth in claim 18 appear to be in error and should be 10 and 45 degrees, respectively (see rejection under 35 U.S.C. 112, supra).
	Regarding claims 6 and 24, each arm has a curved proximal rim 80 (Fig. 3); 
each curved rim 80 defines a portion of a respective one of the wing-receiving cavities 83 at a cavity section of the rim (id.); and 

    PNG
    media_image7.png
    303
    368
    media_image7.png
    Greyscale
each receiver rotation-preventing side 76 extends at an approximate normal angle with respect to a rim tangent at the outer wall of the cavity section (see Fig. “A”).
Schlaepfer does not explicitly recite the angle being between about 80 degrees and about 100 degrees (note that this is the angle that should be set forth in these claims; see rejection under 35 U.S.C. 112, supra). 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the angle to be between about 80 degrees and about 100 degrees, e.g., to provide a desired degree of stopping force to prevent excessive rotation of the cap (cf. para. 0090). 
Regarding claims 7 and 17, each rotation-preventing surface 129 (Fig. 15) extends from the cap body at a wing base (id.); and each rotation-preventing surface 129 extends from the wing base at an approximate normal angle, with respect to a body tangent contacting an edge of the wing base.
However, Schlaepfer does not explicitly recite the angle being between about 80 degrees and about 100 degrees (note that this is the angle that should be set forth in claim 17; see rejection under 35 U.S.C. 112, supra). 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the angle to be between about 
Regarding claims 8 and 25, each arm has curved proximal rim 80 (Fig. 3); 
each curved rim 80 defines a respective one of the wing-receiving cavities 83 at a cavity section of the rim (id.); and 

    PNG
    media_image8.png
    287
    223
    media_image8.png
    Greyscale
each receiver rotation-resisting side (side of 83) extends at an angle, with respect to a rim tangent at the cavity section (see Fig. “B”). 
Schlaepfer does not explicitly recite the angle being between about 10 degrees and about 45 degrees (note that this is the angle that should be set forth in these claims; see rejection under 35 U.S.C. 112, supra). 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the angle to be between about 10 degrees and about 45 degrees, e.g., to provide a desired level of retention force between the arm 74 and the cap (cf. para. 0090). 
	Regarding claims 11, 19 and 26, each cap splay-resist surface 136 (Fig. 14) extends at a cap splay-resist angle with respect to a horizontal reference frame of what appears to be between about 10 degrees and about 45 degrees, but the angle is not explicitly set forth.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the cap splay-resist angle to be between about 10 degrees and about 45 degrees, e.g., to provide a desired degree of force to resist splaying of the arms.

However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the receiver splay-resist angle to be between about 10 degrees and about 45 degrees, e.g., to provide a desired degree of force to resist splaying of the arms.
Regarding claims 12 and 27, each receiver pop-on surface (annotated Fig. 3, supra) extends at a receiver pop-on angle with respect to a horizontal reference frame of what appears to be between about 50 degrees and about 80 degrees, but the angle is not explicitly disclosed. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the angle to be between about 50 degrees and about 80 degrees, e.g., to provide a desired angle to facilitate aligning the cap and receiver during installation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773


	/JAN CHRISTOPHER L MERENE/             Primary Examiner, Art Unit 3773